Case 1:17-cv-00052-IMK-MJA Document 124-2 Filed 07/29/19 Page 1o0f5 PagelD #: 4688

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK Case No.: 1:17-CV-52
Plaintiff,

V. JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS,
and

STATE TROOPER CHRIS BERRY,

Defendants.

PLAINTIFF’S OPPOSITION TO TROOPER DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT

March 4, 2016 family court order entered by Judge Randal Minor, cited at page 4,
footnote 5.

Exhibit No. 2
‘Case 1:17-cv-00052-IMK-MJA Document 124-2 Filed 07/29/19 Page 2 of 5 PagelD #: 4689

IN THE FAMILY COURT OF MONONGALIA COUNTY, WEST VIRGINIA

IN RE THE MARRIAGE/CHILDREN OF:

PETITIONER: and RESPONDENT:
Scott T. Ballock Ellen R. Costlow
CIVIL ACTION NUMBER: 12-D-529 (Minor)

ORDER

This matter came on for hearing on March 4, 2016 pursuant to the Petitioner’s Motion to Unseal Custody
Evaluation Report. Petitioner Scott Ballock and Respondent Ellen Costlow appeared for the hearing. Gabrielle
Mucciola of the Monongalia County Prosecutor’s Office also appeared for the hearing with leave of this Court.

WHEREUPON, based upon the Findings of Fact and Conclusions of Law indicated below and/or stated

upon the record, this Court ADJUDGES and ORDERS as follows:

1. JURISDICTION AND VENUE

a. This Court has subject matter jurisdiction, personal jurisdiction over the parties, and venue.
2. MINOR CHILDREN

a. The parties are the parents of the following minor children:

: AigmasiBaitockcesORrmnnary 22 200}:

Ser Balidek: DOB. Muyciyannsie

3. MOTION TO UNSEAL CUSTODY EVALUATION REPORT

a, By order entered June 3, 2014, this Court sealed the Guardian Ad Litem’s report and all related
exhibits, the custody evaluation report prepared by Dr. Christi Cooper-Lehki, and the transcript of
Dr. Cooper-Lehki testimony in this case.

b. While Mr. Ballock’s motion is styled a motion to unseal the custody evaluation report, it appears
from the motion that Mr. Ballock is seeking to unseal all of the records referred to in the preceding
paragraph. Mr. Ballock confirmed that was his intent at the hearing on March 4, 2016.

c. The Court is unwilling to unseal the records as requested by Mr. Ballock. In reaching that
conclusion the Court notes the following:

i. The records relate to the parties’ divorce case and custody of the parties’ two children.

The records stem from this Court’s orders authorizing a custody evaluation of the parties

and appointing a Guardian Ad Litem (GAL) for the children in the divorce case, The

Page | of 4
Case 1:17-cv-00052-IMK-MJA Document 124-2 Filed 07/29/19 Page 3 of 5 PagelD #: 4690

iii.

iv.

VL.

GAL and the custody evaluator were charged with investigating relevant facts and
reporting back to the Court regarding parental fitness and the allocation of custodial
responsibility between the parties. The parties were ordered by the Court to cooperate
with the GAL and custody evaluator in carrying out their duties.

The records include highly sensitive information, including psychiatric records and
evaluations related to the parties and the children. The records include opinions
regarding psychiatric evaluations and diagnoses of both parties. The records include
extensive information regarding the parties’ past sexual practices in and outside of the
marriage. Though unviewed by this Court, it is believed the records include explicit
video and pictures related to Ms. Costlow’s sexual practices. The records also refer to
interviews conducted by the GAL and the custody evaluator with the children, as well as
sessions with the children by treating professionals.

In sealing the records, the records the Court was very concerned that none of the
information become part of the public domain.

The Court has to believe it would be embarrassing in the extreme for all concerned were
the information to become part of the public domain. In particular, the Court was
concemed regarding the potential emotional harm to the children should the information
become public whereby the children or their peers might somehow access the information
at the present time or at any time in the future. It is the Court’s recollection that the
GAL, the custody evaluator, and all treating professionals for the parties and the children
agreed with the Court in this concern to protect the children.

The children’s paternal grandfather has a history of utilizing the internet to publish
negative information about the Mother, including some information referenced in the
sealed records. Were the sealed records to become part of the public domain, the Court is
concerned the paternal grandfather would post the records on the internet where anyone
might access them.

Family Court proceedings are closed proceedings, the Court believes in large part due to
the sensitive nature of much of the evidence typically presented in F amily Court

proceedings. The hearings are not open to the public. Everything in the court record but

Page 2 of 4
Case 1:17-cv-00052-IMK-MJA Document 124-2 Filed 07/29/19 Page 4o0f5 PagelD #: 4691

the Court’s orders is unavailable for public inspection.

vii. In contrast to Family Court proceedings, criminal proceedings generally are open to the
public. Anyone may attend hearings. Moreover, it is this Court’s understanding that
most adult criminal files are open to the public. If the records in question were utilized in
a criminal proceeding, it seems to this Court it would be almost impossible to keep the
records out of the public domain.

viii. It appears to this Court that the records in question would have minimal if any relevance
to Mr. Ballock’s criminal case. In reaching that conclusion, the Court found persuasive
the arguments of the prosecuting attorney in the criminal case, Ms. Mucciola, relating to
the nature of the charges against Mr. Ballock. The Court also reviewed the criminal
statutes under which Mr. Ballock has been charged, W. Va. Code 61-2-9a & 61-3c-14a,
and it is not obvious to the Court that Ms. Costlow’s actions or evaluations referenced in
the records would operate as a defense to the matters charged. Whatever relevance and
probative value the records might possibly have in the criminal case would seem to be
greatly outweighed by the prejudice to the children’s best interests and the other concems
giving rise to the sealing of the records by this Court. The Court does not know if the
criminal case will be a jury trial, but if so the records might also be unduly prejudicial to
the State’s case.

d. While the Court is sensitive to Mr. Ballock’s due process rights, it simply is not clear to this Court
that those rights should trump the other concerns supporting the sealing of the records. Moreover,
this Court recognizes it is a civil court and that it lacks the expertise to fully evaluate the due
process claim. In that regard, a criminal court would be far better situated to address that
argument. Mr. Ballock may appeal this order, and if he does the Circuit Court may decide how
much weight to give to the due process argument. Or the Court supposes Mr. Ballock might
choose instead to pursue a mandamus action in the Circuit Court.

e. Should Mr. Ballock choose to pursue a claim in the Circuit Court, this Court Orders that the
records will be unsealed for the sole purpose of allowin g the Circuit Court to review the records in
camera should it deem that necessary.

f. Based upon the foregoing, Mr. Ballock’s motion is DENIED.

Page 3 of 4
Case 1:17-cv-00052-IMK-MJA Document 124-2 Filed 07/29/19 Page 5of5 PagelD #: 4692

4, NOTICE OF RIGHT TO APPEAL

a.

This is a Final Order which either party may appeal. An appeal of this Order must be filed in the
office of the Circuit Clerk for this Court. A party to this Order may appeal to the Circuit Court if
an appeal is filed within 30 days of the date of entry of this Order by the Family Court. If both
parties file a Notice of Waiver and Appeal to the West Virginia Supreme Court within 14 days of
the date of entry of this Order, the parties may appeal directly to the West Virginia Supreme
Court. If only one party timely files a Notice of Waiver and Appeal to the Supreme Court, that
appeal will be treated as a Petition for Appeal to the Circuit Court. A packet of forms which may

be used to bring an appeal is available at the Circuit Clerk’s office.

5. COPIES TO ALL INTERESTED PARTIES

a,

Upon the entry of this Order, the Clerk of this Court shall mail a certified copy of the same to:

i. Petitioner Scott Ballock, at 51 Summit Overlook Dr., Morgantown, WV 26508.

li. Respondent Ellen Costlow, at undisclosed address.

li. Assistant Prosecuting Attorney Gabrielle Ash, at the Monongalia County Prosecuting
Attorney’s Office.

Upon the entry of this Order, the Clerk of this Court shall cause a certified copy of the same to be

placed in Mr. Ballock’s criminal case file.

Date: March 4, 2016

|

Family Judge Randal Minor

S:
TE OF WEST VIRGINIA, §
aie Friend, ae. of the Sau and Family Courts of
Nino te vhf terebs certify that
Monona

: . CQ
the ats :
made ands eb

Page 4 of 4
